 

 

 

AO 106 (Rev. 4/10) Applicati

 

 

UNITED STATES DISTRICT COURT

for the

EASTERN DISTRICT OF WISCONSIN
In the Matter of the Search of

A United States Priority Express Mail piece (the SUBJECT PARCEL). Case Number: , J ° 2 2.
The SUBJECT PARCEL is described as a 10.75” L x 7.25” W x .75” H,

a white colored plastic padded envelope weighing approximately 54

grams or 1.90 ounces bearing USPS Priority Mail Express tracking

number 9470 1368 9784 6994 8639 77. The parcel bears a label

addressed from “Vanticollections, 1114 Maclesby Ln, Channelview TX

77530-2425.” The label is addressed to “Dave Woloszyk, N103W17655

Whitetail Run, Germantown WI 53022-4613.” The Postage was paid for

through an Internet based, “Easy Post” account.

APPLICATION & AFFIDAVIT FOR SEARCH WARRANT

I, Jeffrey R. Metke, a federal law enforcement officer, request a search warrant and state under
penalty of perjury that [ have reason to believe that on the following person or property:

A United States Priority Express Mail piece (the SUBJECT PARCEL). The SUBJECT PARCEL is described as a
10.75” L x 7.25” W x .75” H, a white colored plastic padded envelope weighing approximately 54 grams or 1.90
ounces bearing USPS Priority Mail Express tracking number 9470 1368 9784 6994 8639 77. The parcel bears a label
addressed from “Vanticollections, 1114 Maclesby Ln, Channelview TX 77530-2425.” The label is addressed to “Dave
Woloszyk, N103W17655 Whitetail Run, Germantown WI 53022-4613.” The Postage was paid for through an Internet
based, “Easy Post” account.

located in the Eastern District of Wisconsin there is now concealed: Please see attached affidavit, which
is hereby incorporated by reference.

The basis for the search warrant under Fed. R. Crim. P. 41(c) is (check one or more):
v evidence of a crime;

¥ contraband, fruits of a crime, or other items illegally possessed;

Q property designed for use, intended for use, or used in committing a crime;
Q a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:
Title 21, United States Code, Sections 841(a)(1) and 843(b).

The application is based on these facts:
v Continued on the attached sheet, which is incorporated by reference.

   
   
     

retending cate more fnan

 

 

  

Y RD METKE

USS. Postal Iyppector, USPI
Sworn to hefore me, and signed in my presence.
Date F/le- 2019 I © , :
Fm

City and state: Milwaukee, Wisconsin THE HONORABLE WILL! a

  
  

  

 

 

 

United States Magistrate Judge
Name & Title of Judicial Offic
 

 

AFFIDAVIT IN SUPPORT OF A SEARCH WARRANT
I, Jeffrey R. Metke, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I am a United States Postal Inspector, assigned to the United States Postal Inspection
Service Domicile in Milwaukee, Wisconsin. I have been a federal law enforcement agent
for over twelve years. From July 2007 to February 2015, I served as a Special Agent
with the United States Department of Homeland Security and from February 2015, to the
present day, with the United States Postal Inspection Service. In addition, I have served
as a Wisconsin state certified law enforcement officer for multiple agencies in the state
of Wisconsin since 1995.

2. The United States Postal Inspection Service is the primary investigative arm of the United
States Postal Service and is charged under Title 18, United States Code, 3061 with the
enforcement of laws governing the use and movement of the United States Mail,
including the misuse and fraudulent schemes involving the mail, crimes relating to mail
fraud, narcotics trafficking and identity theft involving the United States Mail.

3. I amcurrently a member of the North Central (formerly Wisconsin) High Intensity Drug
Trafficking Area Task Force (HIDTA) assigned to the drug interdiction initiative as an
investigator specializing in the smuggling, trafficking, and distribution of dangerous and
controlled substances through the United States Mail. I have conducted hundreds of drug
investigations in my two decades of law enforcement experience and received continual
training in that and other fields. I am familiar with various methods of smuggling and
trafficking narcotics and other controlled substances and the proceeds from sale of such

substances. I am also familiar with methods used to evade detection of both the
controlled substances and the proceeds from their sale that are used by drug traffickers.
Within the United States Postal Inspection Service, a primary investigative assignment
of mine is the Prohibited Mail-Narcotics program, which is responsible for protecting the
United States Mail from misuse by traffickers and smugglers of illicit controlled
substances. Also, within this program area is an effort to stop the misuse of the United
States Mail by said drug traffickers, by seizing the proceeds of this unlawful activity as
the proceeds are mailed back to the sources of supply.

PURPOSE OF AFFIDAVIT

. This affidavit is made in support of a Federal Search and Seizure Warrant for the
SUBJECT PARCEL described below in Paragraph 5, for items which may constitute the
fruits, instrumentalities, proceeds and evidence of violations of Title 21, United States
Code, Sections 841(a)(1) (Distribution and Possession with Intent to Distribute a
Controlled Substance), 843(b) (Unlawful Use of a Communication Facility (including
the mails) to Facilitate the Distribution of a Controlled Substance) and 846 (Conspiracy
to Distribute a Controlled Substance).

PARCEL TO BE SEARCHED

. This affidavit is made in support of an application for a Federal Search and Seizure
Warrant for United States Priority Express Mail piece (the SUBJECT PARCEL). The
SUBJECT PARCEL is described as a 10.75” L x 7.25” W x .75” H, a white colored
plastic padded envelope weighing approximately 54 grams or 1.90 ounces bearing USPS
Priority Mail Express tracking number 9470 1368 9784 6994 8639 77. The parcel bears
a label addressed from “Vanticollections, 1114 Maclesby Ln, Channelview TX 77530-

2425.” The label is addressed to “Dave Woloszyk, N103W17655 Whitetail Run,

2
 

 

 

Germantown WI 53022-4613.” The Postage was paid for through an Internet based,

“Easy Post” account.

. The following are items that may be seized from the SUBJECT PARCEL, and which

may constitute the fruits, instrumentalities, proceeds and evidence of violations of Title
21, United States Code, Sections 841 (a)(1) (Distribution and Possession with Intent to
Distribute a Controlled Substance), 843(b) (Unlawful Use of a Communication Facility,
including the mails, to Facilitate the Distribution of a Controlled Substance) and 846
(Conspiracy to Distribute a Controlled Substance):

a. Any controlled substance

b. Currency, money orders, bank checks, or similar monetary instruments; and

c. Any correspondence and/or communications pertaining to (a) or (b).

INVESTIGATION OF THE SUBJECT PARCEL

. Under the auspices of the Prohibited Mail-Narcotics program area of the United States

Postal Inspection Service, I, and other Postal Inspectors, have identified a trend of drug
traffickers mailing controlled substances into the Eastern District of Wisconsin, from

states and territories across the United States.

ITEMS TO BE SEIZED

. I, along with other Milwaukee Postal Inspectors, conduct routine examinations of the

outside of parcels traveling in Express Mail and Priority Mail Express to the Eastern
District of Wisconsin from identified controlled substance source locations. I have
personally obtained dozens of Federal Search and Seizures warrants authorizing the
opening of items in the United States Mail; seizing both controlled substances and

monetary instruments representing the proceeds from the controlled substance trade.
9. On Wednesday August 21, 2019, General Analyst Jeffery May with the United States
Postal Inspection Service in Milwaukee, Wisconsin notified me, United States Postal
Inspector Jeffrey Metke, about a series of suspicious mailings. General Analyst May
explained an address in Germantown, Wisconsin located the Eastern District of
Wisconsin, had received 30 parcels mailed in less than one year originating from the state
of Texas; including one (the SUBJECT PARCEL) scheduled for delivery tomorrow.
General Analyst May explained delivery records revealed 29 of the 30 mailings
originated from the Houston metropolitan area. The postage of every parcel was some
form of internet or computer based postage and every parcel except one was mailed as
Priority Mail Express, the fastest, easily trackable and most expensive form of standard
postage. Taken together, these factors were indicative of commercial drug trafficking
through the United States Mail.

10. The following morning, Thursday August 22, 2019, I traveled to the Germantown Post
Office to be present for the parcel sorting which occurs prior to the arrival the letter carriers
arrival for their work day. Upon my arrival at the Germantown Post Office, I explained to
the manager and the mail sorting clerks that I was specifically looking for Priority Mail
Express parcel bearing tracking number 9470 1368 9784 6994 8639 77 (the SUBJECT
PARCEL). When I provided the information of the tracking number and address to the
Post Office Manager, I was informed a man had already called the Germantown Post Office
this morning (prior to business opening) inquiring about the parcel’s arrival. The man
explained he was monitoring the parcel tracking over the Internet and wanted to know why
the parcel did not show a scan of “arrived at unit”. The recipient identified himself as

“Dave Woloszyk”, provided a telephone number and requested a call back once the parcel
 

 

 

 

had arrived at the Post Office. Dave Woloszyk asked the parcel not be delivered to his
house and said he would come into the Germantown Post Office to retrieve the parcel.

11. After I physically searched all of the early morning incoming parcels for the delivery area
of the SUBJECT PARCEL, I waited for the late-morning mail truck to arrive. The
SUBJECT PARCEL arrived on the late-morning truck and the Post Office Manager called
Dave Woloszyk as he had asked, to notify him of the arrival of the parcel. Dave Woloszyk
again said he would come into the Germantown Post Office to retrieve the parcel. As I
discussed the situation with the Post Office Manager, the mail handlers and clerks, I was
informed this happened frequently. Several of the clerks described the man to me and told
me the man calls in and requests to pick up his parcels inside the Post Office as opposed to
normal home delivery.

12. I contacted General Analyst May who explained someone had been tracking the delivery
status of the SUBJECT PARCEL repeatedly over the Internet since 1:00 a.m. this morning.

13.1 was able to examine to the mailing label on the parcel. The parcel was specifically
addressed in the following manner:

From: VANTICOLLECTIONS

1114 Maclesby Ln.
Channelview, TX 77530-2425

To: Dave Woloszyk
N103W17655 Whitetail Run
Germantown, WI 53022-4613
14. In addition to the pre-business telephone call and the suspicious mailing behaviors

outlined above, a Google search of the mailing label revealed more indicators of drug

trafficking behavior utilizing the United States Mail.
15.

16.

17.

18.

19.

A search of “VANTICOLLECTIONS” revealed no such business as existing and no tie
of the non-existent business to the return address 1114 Maclesby Lane, Channelview TX
77530-2425.

A Google Street View search of the return address 1114 Maclesby Lane, Channelview
TX 77530-2425, revealed this to be a house in a densely packed residential
neighborhood.

An hour after the Post Office Manager had called Dave Woloszyk and informed him the
parcel was at the Germantown Post Office, I called Dave Woloszyk posing as a mail
clerk who was unaware he had been called about the parcels arrival. Dave Woloszyk
told me he would come into the Germantown Post Office in the next 45 minutes to an
hour to get his parcel. The SUBJECT PARCEL was placed out of eyesight of the front
customer window between myself and the Postal Service window clerks. I reminded the
clerks to request a form of identification from whomever asked for the SUBJECT
PARCEL, prior to delivery. I sat in the Post Office out of sight of the front counter and
I requested to be notified when anyone came in to obtain the SUBJECT PARCEL.

At approximately 11:45 a.m., a man who presented Wisconsin Driver License W422-
1706-8 135-03 in the name of David John Woloszyk, with a date of birth of 04-15-1968,
came into the Germantown Post Office and requested the SUBJECT PARCEL from the
Postal Service Mail Clerk. The clerk provided me an opportunity to view and photograph
the driver license. The clerk told me Woloszyk was visibly shaking at the window
counter. I advised the clerk to complete the delivery to Woloszyk.

Having viewed his driver license photograph and now knowing what he looked like; I

made contact by calling to Woloszyk from the public sidewalk in front of the
 

 

20.

 

Germantown Post Office as he was about to enter his motor vehicle. Woloszyk
acknowledged me, left his automobile and came over to talk with me. I presented my
badge and credentials, identified myself as a United States Postal Inspector and explained
a Postal Inspector is a federal law enforcement officer with jurisdiction to investigate
crimes involving the United States Mail.

As I explained this, Woloszyk leaned his head down and looked at the parcel in his hands.
I asked Woloszyk what was in the parcel he had just picked up from the Post Office and
Woloszyk replied, he “did not want to say”. I told Woloszyk the parcel contained
controlled substances and he asked how I knew this. I explained I was aware he had
picked up 30 parcels from the Germantown Post Office, all coming from Texas, and the
parcels contained drugs. Woloszyk stammered and told me he had a prescription, to
which I replied, “No you don’t, not for 30 pick-ups, and not from this place”. I showed
Woloszyk the Google Street View image of the residence his parcel had listed as the
return address and told him, “this place is not Walgreens, your drugs are illegal.” As we
talked, I observed Woloszyk shaking his entire body from head to foot uncontrollably, a
thin layer of sweat formed on his forehead and above his lip and his speech came in short
stops and starts. I told Woloszyk it was clear to everyone including the Postal Clerk who
handed him the parcel, he was a drug addict aching to take the drugs inside the parcel he
was holding. I explained to Woloszyk I had more than 25 years of experience as a law
enforcement officer; I had probably spoken to more than one thousand drug addicted
people over the years and that I had just given a presentation to the Residence Hall
Advisors at Wisconsin Lutheran College on the signs and physical effects of “drugs of

abuse”, yesterday. Woloszyk asked me if he “needed a lawyer” and I responded, “You

 
need a doctor”. As we talked Woloszyk put his hands under his arms to stop the obvious
shaking, it did nothing to stop the shaking from his upper lip to his feet. Woloszyk asked
how I knew about the drugs and I explained most people don’t get 30 parcels from the
same non-existent place and pick them up at the Post Office. Woloszyk thought about
what I said, repeated back “30” thought some more, shook his head yes, said something
about not wanting them delivered to his house, and then said, “30, I guess”. Woloszyk
asked what would happen to him and I explained I could not arrest him in the physical
state he was in as he was exhibiting signs of opiate dependence. Again, I told Woloszyk
he needed to go see a doctor. Woloszyk asked, “Can we go somewhere more private to
talk?” Woloszyk said he did not want to talk on the sidewalk as people were walking
past us going in and out of the Germantown Post Office. I told Woloszyk we could talk
inside of the Germantown Post Office. We went into the area where the public accesses
their Post Office Boxes. As we spoke, a few people came in and out to check their Post
Office Boxes for mail. Woloszyk told me he was probably not like the other drug addicts
1 had met. Woloszyk told me he was the Chief Financial Officer of his company,
Ellsworth Adhesives Corporation, he served on several boards, and was a prominent local
citizen. Later, a LinkedIn Internet search would confirm this information. I asked
Woloszyk how he became addicted to opiates and he explained it started with a shoulder
surgery in 2012. I told Woloszyk, “That was seven years ago”, and he responded, “I
know, I’ve tried, I got down to one pill in December, and now, I’m back...” Woloszyk
explained he was into fitness and he was self medicating for knee pain experienced from
running. I explained to Woloszyk how he was only creating an unending cycle of injury,

inflammation, dulling the pain with opiates, creating additional injury, inflammation, and
 

 

 

21,

as such, needing more opiates. Woloszyk said he was currently taking four pills daily,
that was why he had 30 parcels; he simply could not get enough pills. Again, I told
Woloszyk he needed to see a doctor. Woloszyk said he had been seeing a doctor and was
trying to get off of the opiates, but personal stresses also lead him into his abuse and
addiction. I asked how he found his distributor and Woloszyk said, “The Internet”. I
inquired about if this was through the “Dark Net” and Woloszyk said, it was through the
regular open Internet search. Woloszyk said, “I always wondered why you guys did just
bust them.” Woloszyk said he was thankful, but asked me why I wouldn’t arrest him and
I explained he would have to be medically evaluated and cleared by a doctor in writing,
before any jail would accept him in his current condition. I asked about how he paid for
the pills and he said “through his bank”. I asked Woloszyk what specific type of drugs
he was holding and he told me Hydrocodone. According to the U.S. Drug Enforcement
Administration Hydrocodone is the most prescribed opiate in the United States with the
first published report of addiction published in 1961. Hydrocodone is a Schedule II
controlled substance under the Controlled Substances Act. Woloszyk asked what
happens next, and I explained as a law enforcement officer I could not leave him with
illegal drugs and I needed him leave the drugs with me. I told Woloszyk he should tell
his wife and he should see a doctor today. Woloszyk asked what would happen in the
future, and I told him I would have to get back to him, as I did not know.

Based upon the information as outlined in this affidavit, I respectfully believe that this
parcel may contain controlled substances being trafficked through the United States Mail.
Consequently, I respectfully request authorization to open this parcel and search its

contents for evidence of controlled substance trafficking. I also request permission to
 

22.

23,

24.

25.

seize contents of the parcel as evidence, that may constitute contraband, proceeds or fruits
of the crime of Distribution of a Controlled Substance, as outlined under Chapter 21
United States Code 841 (a)(1).

I have not included in this affidavit each and every fact known to me regarding this
investigation and search warrant application request; the facts included are only those
that I, respectfully, believe may relate to a determination of whether there is probable
cause to believe that items sought to be seized will be found in the place, or item, to be
searched, and whether those items are evidence of the offenses identified in this affidavit.
Pursuant to 18 USC §§ 3103a(b) and 2705, I am requesting delayed notice of 180 days.
This delay is justified because there is reasonable cause to believe that providing
immediate notification of the warrant may have an adverse result, as defined in 18 U.S.C.
§ 2705. Providing immediate notice of the execution of this warrant would seriously
jeopardize the ongoing investigation, as such a disclosure would give targets of the
investigation an opportunity to destroy evidence, change patterns of behavior, notify
confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(1).

Because the investigation is ongoing and its success would be jeopardized if the contents
of this affidavit were made public, I am requesting this affidavit be sealed until further
order of the court.

The SUBJECT PARCEL is currently being held at the USPIS Milwaukee Domicile,

located at 345 W Saint Paul Avenue, Milwaukee, WI 53201.

10
